DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statements
2.	The information disclosure statements (IDS) submitted on 05/21/21 and 07/08/21 have been considered by the examiner.

Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Specification
4.	The disclosure is objected to because of the following informalities: on page 10, line 20, "L2a" should be changed to --L1b--, and on page 11, line 9, the word "paths" be changed to --path--.  
Appropriate correction is required.

Claim Objections
5.	Claim 7 is objected to because of the following informalities: 
On line 1 of claim 7, "wherein" should be changed to --further comprising--, and on line 2 of claim 7, "coupling nodes each" should be changed to --coupling nodes, each of which--.
Appropriate correction is required.


Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-9 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Stiebler (USP 8,222,949) in view of either Muto et al (USP 6,731,184) or Zhu et al (USPAP 2020/0014381).
As to claims 1 and 2, Stiebler discloses, in figure 1,
a high frequency switch configured to switch paths of differential signals arranged in an integrated circuit (the recitation "configured to switch paths...circuit" is just a statement of intended use, but note that Stiebler indicates at column 8, lines 1-2, that the figure 1 SPDT switch 100 is for use in differential mode operation), the high frequency switch comprising:

a plurality of pairs of throw terminals (M1, G1 and M2, G2), each pair of throw terminals constituting another port;
a plurality of parallel connection switches (T3, T4) each connected between the throw terminals of each pair, and the plurality of parallel connection switches being connected in parallel; and
a plurality of series connection switches (T1, T2, T5 and T6) each connected between each throw terminal and a corresponding pole terminal.
Not disclosed by Stiebler are the plurality of inductors recited on lines 6-8 of claim 1. Including such inductors in the Stiebler figure 1 high frequency switch would have been obvious, however, to one of ordinary skill in the art, the reason being that it was old and well-known in the art before the effective filing date of applicant's invention to couple inductors between RF signal lines and ground, two examples of this well-known concept  being disclosed by Muto et al (note inductors L2 and L3 shown in figure 1 thereof) and Zhu et al (note inductors L3 and L4 shown in figure 15 thereof). The motivation for adding such inductors into Stiebler's figure 1 high frequency switch would be to eliminate noise such as electrostatic surges occurring on the RF signal lines (as taught by Muto et al at column 4, lines 19-57) or to filter out DC signals on the RF signal lines so that the RF signals are free from DC offset voltages (as taught by Zhu et al at paragraph [0099]).
As to claim 3, note that Stiebler indicates at column 2, lines 46-54, that the transistors T1 through T6 can be any appropriate type (as per lines 2-4), and making the gate width of the series and parallel connection switches equal to each other would have been obvious as a routine design expedient having the advantage of only requiring a single size transistor for all transistors 
As to claim 4, note that each of the parallel connection switches T3 and T4 is a single transistor and, as noted above, Stiebler indicates that all of the transistors can be any appropriate type. Moreover, setting the gate widths of the series connection switches T1, T2, T5 and T6 and the inductors sizes according to the phase differences between the positive and negative phases also would have been obvious to one of ordinary skill in the art, the reason being that it has long been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art, see In re Aller, 105 USPQ 233 (1955).
As to claim 5, note that the transistors T1 through T6 will inherently have off capacitances and the inductors will inherently have inductances (as per lines 2-4) and the off capacitances and the inductance of these circuit elements will inherently cause a resonance frequency to be within a predetermined operating frequency band.
As to claim 6, the claimed coupling nodes can be read on nodes m11, m12, m21 and m22 of Stiebler's figure 1, and the claimed capacitances can be read on capacitances C1 through C4 (and making such capacitances variable would have been obvious as a routine design expedient to any person having ordinary skill in the art).
As to claim 7, the claimed coupling nodes are again nodes m11, m12, m21 and m22, and the specific line intervals recited on lines 4-9 would have been obvious as a routine design expedient, the reason again being that it has long been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art, see In re Aller, 105 USPQ 233 (1955).

As to claim 9, official notice is also taken by the examiner that it was also old and well-known in the art before the effective filing date of applicant's invention that the number of stages in parallel connection switches can be greater than, less than or equal to the number of stages of the series connection switches in a high frequency switch.
As to claim 11, it also would have been obvious to couple further inductors between the pole terminals P1, G3 and ground in Stiebler based on such the teaching of inductor L1 between the pole terminal ANT and ground in figure 1 of Muto et al (the motivation for using such further inductors being the same as noted above, i.e., to eliminate noise such as electrostatic surges occurring on the RF signal lines, as taught by Muto et al at column 4, lines 19-57).
As to claims 12 and 13, the recitations in these two claims are just intended use and as such cannot be relied upon to distinguish over Stiebler in view of either Muto et al or Zhu et al.
 	As to claim 14, this claim is rejected using the same analysis as set forth above with regard to independent claim 1.

Allowable Subject Matter
7.	Claim 15 is allowed.
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
none of the prior art of record, in particular Stiebler, Muto et al and Zhu et al, supra, discloses or suggests connecting the inductors between a positive phase signal line and a negative phase signal line to which the plurality of pairs of throw terminals are connected, as recited in claim 10, or connecting together the first and second throw terminals via a first inductor and connecting together the third and fourth throw terminals via a second inductor, as recited in claim 15.


Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH B WELLS whose telephone number is (571)272-1757. The examiner can normally be reached Monday-Friday, 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LINCOLN DONOVAN can be reached on (571)272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/KENNETH B WELLS/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        January 2, 2022